DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims objected to because of the following informalities:  Claim 28 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claims 23-28, it is unclear how the claimed components actually interact. Particularly, actuating lever 12 is supposed to be pivotable around the lever axle 17. However, the lever axle 17 projects out of the drain housing and comprises lever projection 20. However, looking at figure 1, elements 12 and 20 appear to be a singular component. Therefore, it is unclear how the component in Figure 1 that comprises the actuating lever 12 and lever projection 20 is both a part of the lever axle and pivots around the lever axle.
Claim 30 recites the limitation "the lever projection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the vertical plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Further, the claim recites “a vertical plane” in line 7 wherein it is unclear if the claim is defining an additional vertical plane, or referring back to the limitation of line 3 creating confusing antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marotz et al. (US Patent Publication No. 2013/0042407) in view of Gade (US Patent No. 1,573,820).
Re. claim 19, Marotz discloses a drain arrangement for connection to a sanitary item, comprising: 
a drain valve housing (see Figure 16A) which has a first channel section with an inlet opening (the opening that is covered by seal 71), has a second channel section with an outlet opening (closest to element 70), and has a valve seat (for sealing with 71); 
a valve body (65) which is movable from the valve seat from a closed position into an open position (see Figures 16-17); 
an actuating unit (comprising at least elements 66 and 77) by way of which the valve body is movable; and 
an outflow pipe (17b) into which the second channel section opens by way of the outlet opening thereof, 
wherein a first central axis extends centrally through the first channel section, and an outflow pipe central axis extends centrally through the outflow pipe, 
wherein the outflow pipe central axis intersects the first central axis, or wherein the outflow pipe central axis is at a distance from the first central axis (see Figures 1-2 and 16), 
wherein the distance corresponds at most to half the diameter of the outlet opening, 
wherein the actuating unit has an actuating lever (66b), which acts on the valve body, and an actuator element (15) for actuating the actuating lever, and 
wherein the actuator element, at least over a section, extends laterally alongside the outflow pipe (see Figure 2).
While Marotz inherently includes a valve seat, it does not explicitly recite a valve seat situated between the inlet opening and the outlet opening.
Gade teaches that it is old and well known in the art of drain fittings to provide a drain valve housing with a valve seat (27) situated between the inlet opening (at strainer plate 31) and an outlet opening (the opening for pipe 45).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Marotz by providing the valve seat between the inlet opening and the outlet opening to plug to remain inside the housing thereby allowing the use a straining plate as taught by Gade to prevent debris from entering and clogging the drain.
Re. claim 20, Marotz further discloses a drain arrangement wherein the actuator element is mounted in a bearing point (18) situated on the outside of the drain valve housing, and wherein the bearing point has a bearing opening (inherent, being a sleeve) for the passing-through of the actuator element (see paragraph 0090).  
Re. claim 21, Marotz does not explicitly recite the being point being central with respect to the outflow pipe, however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the being point such that in the installation position, the bearing point or the bearing opening is situated at a height which is central with respect to the outflow pipe to allow the device to be made shorter overall, allowing installation in smaller spaces, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 22, Marotz does not explicitly recite the actuator element being spaced apart laterally at a distance from the lateral surface of the outflow pipe, however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate actuator element such that the actuator element is situated spaced apart laterally at a distance from the lateral surface of the outflow pipe, wherein the distance is less than the outer diameter of the outflow pipe, or wherein the distance is less than half the outer diameter of the outflow pipe to prevent the actuator element from rubbing on the pipe during actuation while minimizing the space used to accommodate smaller installation spaces, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 23, as best can be interpreted by the Examiner, Marotz further discloses a drain arrangement wherein the actuating lever has a lever axle (66a), wherein the actuating lever (66b) is pivotable around the lever axle, and wherein the lever axle extends at right angles to the first central axis and to the second central axis (see Figures 16-17).
Re. claim 24, as best can be interpreted by the Examiner, Marotz further discloses a drain arrangement wherein, in the installation position, the lever axle is situated below the outflow pipe central axis (see Figures 16-17).
Should the lever axle be found not to be situated below the outflow pipe central axis, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to move the lever axle below the outflow pipe central axis to allow the device to be shorter in construction, allowing it to be installed in smaller spaces and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 25, as best can be interpreted by the Examiner, Marotz further discloses a drain arrangement wherein the lever axle is mounted in a bearing point (69b) in a side wall of the drain valve housing, wherein the lever axle projects out of the drain valve housing, and wherein the lever axle has a lever projection (66c) with an articulation point (where element 77 connects to 66c) on which the actuator element acts (acting through a transfer of forces to rotate lever 66).  
Re. claim 26, as best can be interpreted by the Examiner, Marotz further discloses a drain arrangement wherein the lever axle projects out of the drain valve housing, and wherein the lever axle has at an end side a lever projection (66c) with an articulation point (where element 77 connects to 66c) on which the actuator element acts (acting through a transfer of forces to rotate lever 66).
Re. claim 27, as best can be interpreted by the Examiner, Marotz further discloses a drain arrangement wherein the lever axle is mounted in a bearing point (69b) in a side wall of the drain valve housing, wherein the lever axle projects out of the drain valve housing, and wherein the lever axle has a lever projection (66c) with an articulation point (where element 77 connects to 66c) on which the actuator element acts (acting through a transfer of forces to rotate lever 66).  
Re. claim 28, as best can be interpreted by the Examiner, Marotz further discloses a drain arrangement wherein the lever axle is mounted in a bearing point (69b) in a side wall of the drain valve housing, wherein the lever axle projects out of the drain valve housing, and wherein the lever axle has at an end side a lever projection (66c) with an articulation point (where element 77 connects to 66c) on which the actuator element acts (acting through a transfer of forces to rotate lever 66).
Re. claim 29, Marotz further discloses a drain arrangement, wherein the actuator element is situated in a structural space, which structural space extends laterally with respect to the outflow pipe (the actuator element being external to the pipe). Further, the limitation “which structural space extends laterally with respect to the outflow pipe” does not appear to limit the claim in any respect as the space can be anywhere on the outflow pipe, extending in either direction. As such, all the elements will be in a structural space which extends laterally with respect to the outflow pipe.  
Re. claim 30, as best can be understood by the Examiner, Marotz further discloses a drain arrangement wherein the lever projection is situated in a structural space, which structural space extends laterally with respect to the outflow pipe (see Figures 16-17).  Further, the limitation “which structural space extends laterally with respect to the outflow pipe” does not appear to limit the claim in any respect as the space can be anywhere on the outflow pipe, extending in either direction. As such, all the elements will be in a structural space which extends laterally with respect to the outflow pipe.  
Re. claim 31, Marotz further discloses a drain arrangement wherein the structural space is bounded laterally by the outer side of the outflow pipe and by a vertical plane which, in the installation position, extends vertically, wherein the vertical plane is spaced apart from the lateral surface of the outflow pipe at a distance of at most the outer diameter of the outflow pipe, or of at most half the outer diameter of the outflow pipe (the actuator element being external to the pipe), and/or wherein the structural space is bounded downwardly by a lower plane, wherein the lower plane extends at right angles to the vertical plane and extends through a lower lateral surface line, which forms the line of intersection of a central plane, extending through the outflow pipe central axis and vertically, with the pipe outer side (see Figure 2).
Re. claim 32, Marotz further discloses a drain arrangement wherein the structural space is bounded upwardly by an upper plane, wherein the upper plane extends at right angles to the vertical plane and extends through an upper lateral surface line, which forms the line of intersection of a central plane, extending through the outflow pipe central axis and vertically, with the pipe outer side (see Figure 2).  
Re. claim 33, Marotz further discloses a drain arrangement wherein the structural space is bounded upwardly by an upper plane, wherein the upper plane extends at right angles to the vertical plane and extends through an upper lateral surface line, which forms the line of intersection of a central plane, extending through the outflow pipe central axis and vertically, with the pipe outer side (see Figure 2), wherein the structural space is bounded laterally by the outer side of the outflow pipe and by a vertical plane which, in the installation position, extends vertically, wherein the vertical plane is spaced apart from the lateral surface of the outflow pipe at a distance of at most the outer diameter of the outflow pipe, or of at most half the outer diameter of the outflow pipe (wherein it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate actuator element such that the actuator element is situated spaced apart laterally at a distance from the lateral surface of the outflow pipe, wherein the distance is less than the outer diameter of the outflow pipe, or wherein the distance is less than half the outer diameter of the outflow pipe to prevent the actuator element from rubbing on the pipe during actuation while minimizing the space used to accommodate smaller installation spaces as recited in the rejection of claim 22), and/or wherein the structural space is bounded downwardly by a lower plane, and wherein the lower plane extends at right angles to the vertical plane and extends through a lower lateral surface line, which forms the line of intersection of a central plane, extending through the outflow pipe central axis and vertically, with the pipe outer side (see Figure 2).
Re. claim 34, Marotz further discloses a drain arrangement wherein the actuating lever has a lever arm (66b) which acts on the valve body (see Figure 16a).
Re. claim 35, Marotz further discloses a drain arrangement wherein the actuator element is an actuating rod or a cable (15, see paragraph 0042).
Re. claim 36, Marotz further discloses a drain arrangement wherein the outflow pipe extends along a straight line without curvature (see Figures 1 and 2), and/or wherein a siphon follows the outflow pipe opposite the second channel section.  
However, should the outflow pipe of Marotz be found not to be straight, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the outflow pipe of Marotz straight to provide shorter path to the drain line and since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)) 
	 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 22, 36-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-33 of copending Application No. 17/318,376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application discloses all of the limitations of claims 19, 22, 36-41.
Re. claim 19, claims 17 and 28 of the reference application discloses all the limitations of claim 19.
Re. claim 22, claim 32 of the reference application further discloses the limitations of claim 22.
Re. claim 36, claim 33 of the reference application further discloses the limitations of claim 36.
Re. claim 37, claim 17 of the reference application further discloses the limitations of claim 37.
Re. claim 38, claim 27 of the reference application further discloses the limitations of claim 38.
Re. claim 39, claim 29 of the reference application further discloses the limitations of claim 39.
Re. claim 40, claim 31 of the reference application further discloses the limitations of claim 40.
Re. claim 41, claim 30 and/or claim 20 of the reference application further discloses the limitations of claim 41.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-21 and 23-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-33 of copending Application No. 17/318,376 (reference application) in view of Marotz et al. (US Patent Publication No. 2013/0042407).
Re. claim 20, the claims of the reference application do not explicitly recite the actuator element being mounted in a bearing point situated on the outside of the drain valve housing. Marotz teaches that it is old and well known in the art of drain arrangements to provide a drain arrangement wherein the actuator element is mounted in a bearing point (18) situated on the outside of the drain valve housing, and wherein the bearing point has a bearing opening (inherent, being a sleeve) for the passing-through of the actuator element (see paragraph 0090). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the actuator element as taught by Marotz to provide greater claim scope protection.
Re. claim 21, the claims of the reference application do not explicitly recite the bearing point or the bearing opening being situated at a height which is central with respect to the outflow pipe. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the bearing point such that in the installation position, the bearing point or the bearing opening is situated at a height which is central with respect to the outflow pipe to allow the device to be made shorter overall, allowing installation in smaller spaces and to provide greater claim scope protection, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 22, the claims of the reference application do not explicitly recite the actuator element being situated spaced laterally at a distance from the lateral surface of the outflow pipe. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate actuator element such that the actuator element is situated spaced apart laterally at a distance from the lateral surface of the outflow pipe, wherein the distance is less than the outer diameter of the outflow pipe, or wherein the distance is less than half the outer diameter of the outflow pipe to prevent the actuator element from rubbing on the pipe during actuation while minimizing the space used to accommodate smaller installation spaces and to provide greater claim scope protection, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 23, the claims of the reference application do not explicitly recite the actuating lever having a lever axle. Marotz teaches that it is old and well known in the art of drain arrangements to provide an actuating lever having a lever axle (66a), wherein the actuating lever (66b) is pivotable around the lever axle, and wherein the lever axle extends at right angles to the first central axis and to the second central axis (see Figures 16-17). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the lever axle as taught by Marotz to provide greater claim scope protection.
Re. claim 24, the claims of the reference application do not explicitly recite the lever axle being situated below the outflow pipe central axis. Marotz teaches that it is old and well known in the art of drain arrangements to provide the lever axle situated below the outflow pipe central axis (see Figures 16-17). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the lever axle position as taught by Marotz to provide greater claim scope protection.
Should the lever axle be found not to be situated below the outflow pipe central axis, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to move the lever axle below the outflow pipe central axis to allow the device to be shorter in construction, allowing it to be installed in smaller spaces and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 25, the claims of the reference application do not explicitly recite the claimed configuration of the lever axle. Marotz teaches that it is old and well known in the art of drain arrangements to provide the lever axle being mounted in a bearing point (69b) in a side wall of the drain valve housing, wherein the lever axle projects out of the drain valve housing, and wherein the lever axle has a lever projection (66c) with an articulation point (where element 77 connects to 66c) on which the actuator element acts (acting through a transfer of forces to rotate lever 66). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the lever axle configuration as taught by Marotz to provide greater claim scope protection. 
Re. claim 26, the claims of the reference application do not explicitly recite claimed configuration of the lever axle. Marotz teaches that it is old and well known in the art of drain arrangements to provide a drain arrangement wherein the lever axle projects out of the drain valve housing, and wherein the lever axle has at an end side a lever projection (66c) with an articulation point (where element 77 connects to 66c) on which the actuator element acts (acting through a transfer of forces to rotate lever 66). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the lever axle configuration as taught by Marotz to provide greater claim scope protection. 
Re. claim 27, the claims of the reference application do not explicitly recite claimed configuration of the lever axle. Marotz teaches that it is old and well known in the art of drain arrangements to provide a drain arrangement wherein the lever axle is mounted in a bearing point (69b) in a side wall of the drain valve housing, wherein the lever axle projects out of the drain valve housing, and wherein the lever axle has a lever projection (66c) with an articulation point (where element 77 connects to 66c) on which the actuator element acts (acting through a transfer of forces to rotate lever 66).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the lever axle configuration as taught by Marotz to provide greater claim scope protection. 
Re. claim 28, the claims of the reference application do not explicitly recite claimed configuration of the lever axle. Marotz teaches that it is old and well known in the art of drain arrangements to provide a drain arrangement wherein the lever axle is mounted in a bearing point (69b) in a side wall of the drain valve housing, wherein the lever axle projects out of the drain valve housing, and wherein the lever axle has at an end side a lever projection (66c) with an articulation point (where element 77 connects to 66c) on which the actuator element acts (acting through a transfer of forces to rotate lever 66). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the lever axle configuration as taught by Marotz to provide greater claim scope protection. 
Re. claim 29, the claims of the reference application do not explicitly recite the actuator element being situated in a structural space. Marotz teaches that it is old and well known in the art of drain arrangements to provide a drain arrangement, wherein the actuator element is situated in a structural space, which structural space extends laterally with respect to the outflow pipe (the actuator element being external to the pipe). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to the claims of the reference application to include the actuator element as taught by Marotz to provide greater claim scope protection. Further, the limitation “which structural space extends laterally with respect to the outflow pipe” does not appear to limit the claim in any respect as the space can be anywhere on the outflow pipe, extending in either direction. As such, all the elements will be in a structural space which extends laterally with respect to the outflow pipe.  
Re. claim 30, the claims of the reference application not explicitly recite the lever projection being situated in a structural space. Marotz teaches that it is old and well known in the art of drain arrangement wherein the lever projection is situated in a structural space, which structural space extends laterally with respect to the outflow pipe (see Figures 16-17).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the lever projection being situated in a structural space as taught by Marotz to provide greater claim scope protection. Further, the limitation “which structural space extends laterally with respect to the outflow pipe” does not appear to limit the claim in any respect as the space can be anywhere on the outflow pipe, extending in either direction. As such, all the elements will be in a structural space which extends laterally with respect to the outflow pipe.  
Re. claim 31, the claims of the reference application do not explicitly recite the claimed structural space. Marotz teaches that it is old and well known in the art of drain arrangements to further include the structural space being bounded laterally by the outer side of the outflow pipe and by a vertical plane which, in the installation position, extends vertically, wherein the vertical plane is spaced apart from the lateral surface of the outflow pipe at a distance of at most the outer diameter of the outflow pipe, or of at most half the outer diameter of the outflow pipe (the actuator element being external to the pipe), and/or wherein the structural space is bounded downwardly by a lower plane, wherein the lower plane extends at right angles to the vertical plane and extends through a lower lateral surface line, which forms the line of intersection of a central plane, extending through the outflow pipe central axis and vertically, with the pipe outer side (see Figure 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the structural space as taught by Marotz to provide greater claim scope protection.
Re. claim 32, the claims of the reference application do not explicitly recite the claimed structural space. Marotz teaches that it is old and well known in the art of drain arrangements to further include a drain arrangement wherein the structural space is bounded upwardly by an upper plane, wherein the upper plane extends at right angles to the vertical plane and extends through an upper lateral surface line, which forms the line of intersection of a central plane, extending through the outflow pipe central axis and vertically, with the pipe outer side (see Figure 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the structural space as taught by Marotz to provide greater claim scope protection.

Re. claim 33, the claims of the reference application do not explicitly recite the claimed structural space. Marotz teaches that it is old and well known in the art of drain arrangements to further include a drain arrangement wherein the structural space is bounded upwardly by an upper plane, wherein the upper plane extends at right angles to the vertical plane and extends through an upper lateral surface line, which forms the line of intersection of a central plane, extending through the outflow pipe central axis and vertically, with the pipe outer side (see Figure 2), wherein the structural space is bounded laterally by the outer side of the outflow pipe and by a vertical plane which, in the installation position, extends vertically, wherein the vertical plane is spaced apart from the lateral surface of the outflow pipe at a distance of at most the outer diameter of the outflow pipe, or of at most half the outer diameter of the outflow pipe (wherein it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate actuator element such that the actuator element is situated spaced apart laterally at a distance from the lateral surface of the outflow pipe, wherein the distance is less than the outer diameter of the outflow pipe, or wherein the distance is less than half the outer diameter of the outflow pipe to prevent the actuator element from rubbing on the pipe during actuation while minimizing the space used to accommodate smaller installation spaces as recited in the rejection of claim 22), and/or wherein the structural space is bounded downwardly by a lower plane, and wherein the lower plane extends at right angles to the vertical plane and extends through a lower lateral surface line, which forms the line of intersection of a central plane, extending through the outflow pipe central axis and vertically, with the pipe outer side (see Figure 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include the structural space as taught by Marotz to provide greater claim scope protection.
Re. claim 34, the claims of the reference application do not explicitly recite the actuating lever having a lever arm which acts on the valve body. Marotz teaches that it is old and well known in the art of drain arrangements to provide a drain arrangement wherein the actuating lever has a lever arm (66b) which acts on the valve body (see Figure 16a). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include an actuating lever having a lever arm as taught by Marotz to provide greater claim scope protection.
Re. claim 35, the claims of the reference application do not explicitly recite the actuator element is an actuating rod or a cable. Marotz teaches that it is old and well known in the art of drain arrangements to provide an actuator element wherein the actuator element is an actuating rod or a cable (15, see paragraph 0042). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the reference application to include an actuator element being an actuating rod or a cable as taught by Marotz to provide greater claim scope protection.
This is a provisional nonstatutory double patenting rejection.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Morisseau (US Patent No. 1,980,493), Yu (US Patent Publication No. 2016/0177554), Edmonds et al. (US Patent No. 8,201,289), are analogous because they disclose significant portions of the claimed invention.
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754